Citation Nr: 0023730	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-10 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a left knee disorder.

2.  Entitlement to an effective date earlier than July 17, 
1992, for the grant of service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from January 1977 to 
August 1977.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1997 at which time it was 
dismissed because the veteran had not filed a notice of 
disagreement with the rating assigned for his knee disorder 
or with the effective date of the award of service connection 
in the assignment of a 20 percent disability rating effective 
July 17, 1992.  A notice of disagreement was received in June 
1998, the Cleveland VARO issued a statement of the case that 
same month, and his substantive appeal was received in July 
1998.

In the substantive appeal, the veteran raised the issue of 
entitlement to a temporary total disability rating based on 
hospitalization for his left knee disability in October 1992.  
This matter has not been developed or adjudicated by the RO 
and is therefore not for consideration by the Board at this 
time.  The matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Manifestations of the veteran's right knee disability 
include swelling, marked tenderness, laxity, pain on motion, 
and X-ray evidence of arthritis.

2.  The veteran filed a claim of service connection for a 
right knee disability at the time of separation from service 
in August 1977.  Service connection was denied by rating 
determination dated in October 1977 because of a failure to 
report for examination and the veteran was notified thereof 
in a letter dated the following month from the RO.

3.  The veteran abandoned the claim of entitlement to service 
connection for a left knee disability.

4.  Received on July 17, 1992, was the veteran's new claim 
for entitlement to service connection for a chronic left 
disability.

5.  By rating decision dated in August 1993, the RO awarded 
service connection for the left knee disability and assigned 
a 20 percent disability rating, effective July 17, 1992, the 
date of receipt of the new claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent, but not in excess thereof, have been met for the 
veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Part 4, Diagnostic Code 5257 (1999).

2.  The criteria for a separate 10 percent disability rating 
for degenerative arthritis of the left knee have been met, 
effective May 19, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, and Diagnostic Codes 5003, 5257 (1999); 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 
14, 1998).

3.  The veteran is not entitled to an effective date prior to 
July 17, 1992, for the grant of service connection for a left 
knee disability.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.158, 3.400, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

A review of the evidence of record discloses that the veteran 
submitted a claim for disability benefits based on "a 
floating bone in left knee" at the time of separation from 
active service in August 1977.  Notation was made in October 
1977 of a "failure to cooperate" with an examination for the 
claimed left knee disorder.  A rating decision dated October 
17, 1977, indicated that the claim was to be disallowed 
because of a failure to report for examination.  The veteran 
was notified by communication dated November 1, 1977.  
Because he did not report for a scheduled examination, he was 
told the RO had no choice but to deny his claim.  He was 
informed that no further action would be taken unless he 
informed the RO of his willingness to report for an 
examination.  There was no indication the communication was 
not delivered.

Received on July 17, 1992, was a new claim for service 
connection for a disability of the left knee.  Evidence was 
developed, to include a VA examination in September 1992, and 
by rating decision dated in August 1993, service connection 
for a left knee disability was granted and a 20 percent 
evaluation was assigned, effective July 17, 1992, the date of 
receipt of the claim.

At the time of a September 1998 hearing before a hearing 
officer at the Cleveland RO, the veteran indicated that he 
never received the notice to report for examination following 
his claim in 1997 because he had moved out of his house 
because he and his wife were getting a divorce and the wife 
never told him about the communication (transcript page 7).  
He acknowledged that when he applied for benefits his address 
was the same one where the communications had been sent 
regarding the examination and the notice of the determination 
in 1977.  He indicated he was still living at the same 
address.

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation, or 
dependency and indemnity compensation, based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5.10(d); 38 C.F.R. § 3.400.  For an award of disability 
compensation involving a direct service connection claim, the 
effective date of the award will be the date following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

At the time that the original claim for service connection in 
1977 was processed, the regulations provided that where 
evidence requested in connection with an original claim was 
not furnished within one year after the date of request, the 
claim would be considered abandoned.  After the expiration of 
one year, further action would not be taken unless a new 
claim was received.  Should the right to benefits be finally 
established, compensation based on such evidence would 
commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158(a).  Where the veteran fails 
without adequate reason to respond to an order to report for 
Veterans Administration examination within one year from the 
date of request and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  
38 C.F.R. § 3.158(b).

In this case, the RO in June 1997 awarded the veteran service 
connection for a left knee disability, effective from July 
17, 1992, the date he filed a claim.  The veteran contends 
that the effective date of the grant of service connection 
should instead be the date following discharge from service 
in 1977.  However, as noted above, while the record shows he 
initially filed a claim for service connection for a left 
knee disability in 1977, at the time of service discharge, 
according to the regulations (see 38 C.F.R. §§ 3.158 and 
3.655) existing at the time of his claim, he abandoned the 
claim when he failed to notify the RO of a willingness to 
pursue the claim by reporting for an examination as to the 
alleged left knee disability.

A review of the claims file indicates that the notice of the 
1977 denial was mailed to the veteran's correct home address 
of record; there was no indication that it was returned as 
undeliverable.  The principles of administrative regularity 
dictate that it is presumed that the notification sent to the 
veteran was delivered by the Post Office in the ordinary 
course of business.  Saylock v. Derwinski, 3 Vet. App. 394 
(1992).  The mere assertion by the veteran that he did not 
receive that notification does not constitute clear evidence 
necessary to rebut the presumption.  See Ashley v. Derwinski, 
2 Vet. App. 307 (1992).  The record shows the veteran did not 
notify any VARO of his willingness to report for an 
examination to pursue to his claim for service connection for 
a left knee disability until after he submitted the claim in 
1992.  In sum, he failed to report for a required examination 
in conjunction with his original claim for compensation in 
1977.  The next written communication demonstrating his 
intention of pursuing a claim for service connection for a 
disability of the left knee was received by the Cleveland RO 
on July 17, 1992.  There is no other communication from the 
veteran from 1977 to 1992 pertaining to his left knee 
disability which can be interpreted as a pursuit of his 
original claim for service connection in 1977 or as an 
application to reopen his claim for service connection.  The 
Board refers to Wamhoff v. Brown, 8 Vet. App. 517 (1996), 
wherein the appellant likewise argued for an effective date 
for his service-connected disabilities as the date after his 
discharge from service despite having failed to report for an 
ordered medical examination at the time of his original 
claim, the Court noted that the appellant's virtual 
disappearance from the process essentially caused his claim 
to be disallowed.  The Court found that the main factors in 
the disallowance included the appellant's failure to report 
for an examination and to follow-up on his claim for some 10 
years, and the Court stated that it would be pure speculation 
to assume that the appellant was entitled to receive benefits 
throughout that 10-year period.  Id. at 522.  In the instant 
case, there is no objective evidence that the veteran 
followed up on his original claim for about 15 years.

Essentially, then, the original claim for service connection 
in 1977 is considered "abandoned," as that term was defined 
under regulations in existence when the claim was originally 
processed, and the effective date can be no earlier than the 
date of receipt of the new claim in July 1992.  Accordingly, 
the preponderance of the evidence is against the claim for an 
effective date prior to July 17, 1992, for the grant of 
service connection for a left knee disability.

Increased Initial Rating for a Left Knee Disability

Factual Background

In conjunction with the claim for disability benefits 
received in 1992, the veteran was accorded an examination of 
the joints by VA in September 1992.  Complaints included 
swelling and giving way of the knee.  Findings included 
swelling.  There was no deformity.  Lachmann's test and 
anterior drawer signs were positive.  Flexion was from 5 to 
100 degrees.  Extension was to 0 degrees.  X-ray studies of 
the knee were normal.  The diagnosis was tear of the left 
anterior cruciate ligament by examination.

The veteran was hospitalized by VA in October 1992 with a 
chief complaint of left knee anterior cruciate ligament 
deficiency.  He complained of pain and swelling of the knee 
since service.  Magnetic resonance imaging in September 1992 
reportedly showed anterior cruciate ligament and meniscal 
tears.  The veteran underwent arthroscopy of the knee and 
proximal medial and lateral meniscectomies.

The veteran was accorded a rating examination by VA on May 
19, 1997.  The claims file was reviewed.  It was stated the 
ligament had never been repaired since the surgery in 1992.  
He wore a brace on the knee and at times used a cane to get 
around.  He was not taking any medications.  He claimed he 
was not able to work because he could not do any standing, 
walking, climbing, squatting, or crawling.  Currently, he 
ambulated with a limp.  There was swelling in the knee.  
There was probably 1-2-plus effusion.  There was knee pain 
with motion throughout.  There was from 0 degrees to 75 
degrees' flexion secondary to pain.  There was joint line 
pain as well as patellofemoral pain.  Due to an acute flare-
up at the time of examination, it was difficult to examine 
the knee, due to the extent of the knee instability, although 
it appeared the knee was stable medially and laterally, but 
probably loose anterior and posterior-wise.

The diagnosis was residual postoperative injury to the left 
knee with anterior cruciate ligament deficiency and 
arthritis.  The examiner stated that in reviewing the record, 
in all probability, the veteran's symptoms related back to 
the original injury in 1977 in service.  At that time the 
veteran most likely had an anterior cruciate ligament tear 
that was not repaired and the subsequent instability in the 
knee had led him to further damage in the knee and further 
meniscal injury.  Accordingly, the examiner related the 
current symptoms and all the subsequent problems with the 
knee to the original injury in 1977.

The veteran was accorded another rating examination by VA on 
August 4, 1998.  He stated that about a week prior to the 
examination he had fluid aspirated from the knee.  He 
reported that he had been treated with Naprosyn and Vicodin.  
He complained of constant pain and swelling of the knee and 
stated he was not able to bend the knee.  He added he was not 
able to stand for more than two minutes.  He also claimed 
that he had to stop walking every so often because of pain.  
He reported that two years previously he quit his job because 
he could not function because of the left knee problems.

On examination he walked with a limp.  He was not able to 
bear weight on the left lower extremity.  Range of motion of 
the knee was from 0 to 80 degrees.  There were swelling and 
marked tenderness over the joint line on the medial aspect.  
There was laxity of the anterior cruciate ligament on 
anterior drawer testing.  Instability of the knee was also 
noted.  There was severe pain on motion both on flexion and 
extension.

An X-ray study of the knee showed arthritic changes and 
slight narrowing on the medial joint space.

The examination diagnosis was residuals, postoperative injury 
to the left knee.

Of record is the report of a VA outpatient visit on August 
13, 1998.  Findings included joint line tenderness.  The 
diagnostic impressions included degenerative joint disease of 
the left knee.  The veteran was given medication.

The veteran gave testimony regarding the impact of his knee 
symptoms on his ability to function before a hearing officer 
at the RO in September 1998.



Analysis

The claim for an increased initial disability evaluation is 
well grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  The initial assignment of a disability rating 
following the award of service connection is part of the 
original claim, and the Court has held that when a claimant 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the VA's rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted that, in pertinent part, that there is a "distinction 
between an original rating and the claim for an increased 
rating" and that this distinction "may be important...in terms 
of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous..."  
Fenderson, at 126.

While the RO in this case identified the issue on appeal as 
an increased evaluation for the service-connected left knee 
disorder, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to the service-connected left knee disorder.  The 
statement of the case and the supplemental statement of the 
case clearly provided the veteran with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the assignment of the initial disability 
evaluation in this matter.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service-connected disabilities are rated in accordance with 
the VA's Schedule of Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  The 
disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life, including employment.  Evaluations are based on the 
amount of functional impairment demonstrated; that is, the 
lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

Whether it is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, all 
associated structures, deformity, adhesions, defective 
innervation, or other pathology, or merely be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The veteran's left knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides for a 20 percent evaluation when there is impairment 
of the knee with moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation is provided when there 
is severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this case, the medical evidence shows that the veteran has 
had significant motion restriction accompanied by pain and 
instability essentially since the time of his claim which was 
received in 1992.  Therefore, the Board finds that the left 
knee disorder is most appropriately rated from July 17, 1992, 
to the present time as 30 percent disabling under Diagnostic 
Code 5257.  The veteran required arthroscopy and partial 
meniscectomies in October 1992, shortly after separation from 
service because of pain and swelling and locking of the knee.  
At the time of examination by VA in May 1997, he continued to 
complain of pain and swelling.  The knee was bothering him so 
much at the time of the examination that it was difficult for 
the examiner to do a complete examination.  At that time the 
examiner noted that the veteran had had significant ongoing 
problems ever since injuring the left knee in service in 
1977.

At the time of the August 1998 VA examination, the veteran 
was described as in so much pain and discomfort that he was 
not able to bear weight on the left lower extremity.  Motion 
was from 0 to 80 degrees and swelling and marked tenderness 
of the knee were noted.  Additionally, notation was made of 
laxity of the anterior cruciate ligament and it was stated 
the knee was not stable.  Pain and motion movements were 
described as severe in degree.  The Board finds that this 
disability picture warrants the assignment of a 30 percent 
disability rating indicative of severe knee impairment.

The Board notes that VA's General Counsel has held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The General Counsel, 
in the July 1, 1997, opinion, held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under 5003, which provides for the presence of arthritis due 
to trauma, and 5257, which provides for instability.  The 
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257 based upon instability of 
the knee, the veteran may be entitled to a separate rating 
for arthritis if he has limitation of motion which at least 
meets the criteria for a zero percent rating under Diagnostic 
Code 5260, (flexion limited to 60 degrees or less) or 
Diagnostic Code 5261 (extension limited to 5 degrees or 
more).  If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned.  The General Counsel in VAOGCPREC 9-98 held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d, 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.

After a thorough review of the claims file, the Board 
concludes that the veteran is entitled to a separate rating 
of 10 percent disability pursuant to Diagnostic Code 5003 
based on the presence of arthritis.  The Board notes that 
arthritis was not known to be present at the time of 
examination by VA in September 1992.  It was not initially 
documented until the VA examination accorded the veteran on 
May 19, 1997.  Accordingly, the Board finds that the 
assignment of a separate disability rating of 10 percent 
pursuant to Diagnostic Code 5003 for arthritis of the left 
knee is in order from May 19, 1997.


ORDER

An effective date earlier than July 17, 1992, for the award 
of service connection for the left knee disability is denied.

An increased initial disability rating of 30 percent, and not 
more, is granted for the veteran's service-connected left 
disorder, from July 17, 1992, subject to the law and 
regulations governing the payment of monetary awards.

Entitlement to a disability evaluation of 10 percent for 
arthritis of the left knee, separate from the current 30 
percent rating for the left knee disorder, from May 19, 1997, 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 

